Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on March 01, 2021. Claims 1-30 are pending. 

Response to Arguments
Applicant's arguments filed on March 01, 2021 have been fully considered but they are not persuasive. 

Applicant argues Rojkov fails to teaches first probabilistic data structure comprising elements with references to a plurality of second probabilistic data structures and evaluating the first probabilistic data structure in view of the first item value to identify a set of the second probabilistic data structures, wherein the evaluating comprises applying a set of hash functions to the first item value to generate hash values indicating the set of second probabilistic data structures corresponding to the first item value.

In response examiner respectfully disagree. Rojkov does teach first probabilistic data structure comprising elements with references to a plurality of second probabilistic data structures (paragraph [0019], [0038], [0042]: query processor 108 determines that a time occurs within the first time period to start training a second Bloom filter 110) and evaluating the first probabilistic data structure in view of the first item value to identify a set of the second probabilistic data structures, wherein the evaluating comprises applying a set of hash functions to the first item value to generate hash values indicating the set of second probabilistic data structures corresponding to the first item value (paragraph [0018]-[0024], [0038]-[0039], [0042]: query processor 108 starts training second Bloom filter 110 by inserting keys into the second Bloom filter 110 that are being inserted into a first Bloom filter 110 when the first Bloom filter 110 is being used to answer queries. As discussed above, second Bloom filter 110 is not being used to answer queries; rather, first Bloom filter 110 is used to answer the queries. However, the training of second Bloom filter 110 inserts keys into second Bloom filter 110 for queries that are received during the training period).

Examiner’s note: To expedite the prosecution, applicant is encouraged to call examiner if they have any concern regarding this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rojkov (Pub. No. : US 20190370411 A1) in the view of Peeters et al. (Pub. No. : US 20170017435 A1)

As to claim 1 Rojkov teaches a method comprising: 
receiving a data item of a set of data items, the data item comprising a first item value and a second item value (paragraph [0029], [0041]); 
accessing a first probabilistic data structure representing the set of data items, the first probabilistic data structure comprising elements with references to a plurality of second probabilistic data structures (paragraph [0019], [0038], [0042]); 
evaluating the first probabilistic data structure in view of the first item value to identify a set of the second probabilistic data structures, wherein the evaluating comprises applying a set of hash functions to the first item value to generate hash values indicating the set of second probabilistic data structures corresponding to the first item value (paragraph [0018]-[0024], [0038]-[0039], [0042]); 
evaluating one of the set of second probabilistic data structures in view of the second item value to identify a set of elements of the second probabilistic data structure corresponding to the second item value (paragraph [0018]-[0024], [0043]).
Rojkov does not explicitly disclose but Peeters teaches updating the set of elements of the second probabilistic data structure to represent the data item (paragraph [0045]-[0052]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Rojkov by adding above limitation as taught by Peeters to increase the application performance (see Peeters, paragraph [0003]).

As to claim 2 Rojkov together with Peeters teaches a method of claim 1. Rojkov teaches wherein the second probabilistic data structures comprise at least one of a count min sketch, a bloom filter, or a hyperloglog (paragraph [0014]). 

As to claim 3 Rojkov together with Peeters teaches a method of claim 1. Rojkov teaches the first probabilistic data structure comprises a nested probabilistic data structure and an element of the nested probabilistic data structure references one of the plurality of second probabilistic data structures (paragraph [0021]). 

As to claim 4 Rojkov together with Peeters teaches a method of claim 1. Rojkov teaches the nested probabilistic data structure comprises a first layer and a second layer, wherein the first layer comprises the first probabilistic data structure and wherein the second layer comprises the plurality of second probability data structures (paragraph [0021]-[0022], fig. 7). 

As to claim 5 Rojkov together with Peeters teaches a method of claim 1. Rojkov teaches the nested probabilistic data structure comprises a three dimensional count-min sketch (paragraph [0034]). 

As to claim 6 Rojkov together with Peeters teaches a method of claim 1. Peeters teaches querying the nested probabilistic data structure to approximate a property of the set, wherein the property of the set comprises at least one of a frequency, a cardinality, an intersection, or a presence of a particular data item (paragraph [0014]). 

As to claim 7 Rojkov together with Peeters teaches a method of claim 1. Peeters teaches the set of elements of the second probabilistic data structure comprise a set of counters, and wherein updating the set of elements comprises incrementing each counter of the set of counters (paragraph [0142]). 

As to claim 8 Rojkov together with Peeters teaches a method of claim 1. Rojkov teaches the data item comprises a plurality of words that are not predefined, and wherein each of the words is added to the nested probabilistic data structure (paragraph [0021]). 

As to claim 9 Rojkov together with Peeters teaches a method of claim 1. Rojkov teaches the set of data items comprise a stream of data items comprising at least one of database events, network messages, or log entries (paragraph [0052]). 

	As to claims 10-30, they have similar limitations as of claims 1-9 above. Hence, they are rejected under the same rational as of claims 1-9 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.             
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD I UDDIN/Primary Examiner, Art Unit 2169